Citation Nr: 0606862	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-39 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 8, 1987, 
for the award of a total rating with special monthly 
compensation for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  The veteran subsequently perfected an 
appeal.  The issue of clear and unmistakable evidence (CUE) 
in an August 1994 rating decision was included in the appeal.

In January 1997, the Board remanded the case for further 
development.  

In August 2002, the Board denied the veteran's earlier 
effective date claim for the award of a total rating with 
special monthly compensation for a bilateral eye disability 
and CUE claim.  The veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In February 2004, the parties filed a Joint Motion for 
Partial Remand, indicating that a remand was required in 
order for the Board to fully address whether the duty to 
notify has been satisfied.  It was noted in the Joint Motion 
that the veteran withdrew the portion of his appeal 
pertaining to his CUE claim.  By Order dated in March 2004, 
the Court vacated the Board's August 2002 decision with 
regard to the earlier effective date claim, and remanded that 
matter for readjudication consistent with the motion.  

In September 2004, the Board remanded the case for further 
development.  The case is now before the Board for appellate 
review.





FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A May 8, 1987 VA outpatient record, which shows visual 
acuity of 6/400 in the right eye, and no light perception in 
the left eye, may be reasonably inferred as an informal claim 
for an increased rating for the veteran's bilateral eye 
disability.

3.  It is not factually ascertainable that the veteran became 
entitled to a total rating with special monthly compensation 
for service-connected bilateral eye disability prior to May 
8, 1987.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 8, 1987 
for the award of a total rating with special monthly 
compensation for service-connected bilateral eye disability 
are not met.  38 U.S.C.A. §§ 1114, 5110, 5107 (West 2002); 38 
C.F.R. §§ 3.350, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in September 2004.  That letter essentially informed the 
veteran of the provisions of the VCAA.  More specifically, 
the letter notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his appeal, but that he had to provide enough information so 
that VA could request the relevant records.  The letter 
informed the veteran of the evidence already of record with 
regard to this appeal.  Finally, the Board notes that the 
RO's September 2004 VCAA letter contains a specific request 
that the veteran send any pertinent evidence that he has in 
his possession.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in February 1993, as well as supplemental statements of 
the case (SSOCs) in January 2004, August 2001, and August 
2005, in which the veteran and his representative were 
advised of all the pertinent laws and regulations regarding 
his earlier effective date claim.  Thus, the Board believes 
that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the August 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the veteran of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA by the August 2005 SSOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, and VA 
treatment records from the medical facility in San Juan.  The 
RO obtained medical opinions with regard to this claim in 
June 1994 and in March 1999.  The veteran has not indicated 
that he has any additional evidence to submit.  Accordingly, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, 
supra; Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Background

In a November 1969 rating decision, the RO granted service 
connection for fragment wounds of the face, eye, both hands, 
with partial amputation of the right little finger and 
amputation of the left index and middle fingers; and fragment 
wounds of the left arm, left thigh and left knee with 
retained foreign bodies; bilateral perforation of the 
eardrums with loss of hearing; fragment wounds of the abdomen 
penetrating the small and large bowel and a temporary 
colostomy.  The evidence showed that the veteran sustained 
the injuries in service from a booby trap explosion; the 
fragment wounds of the eye caused loss of vision with visual 
acuity in the right eye of counting fingers at 6 feet and in 
the left eye of 20/200.  A 100 percent convalescent rating 
was assigned pending examination, from July 30, 1969.

By confirmed rating decision dated in March 1970, the RO 
continued the 100 percent convalescent rating for an 
additional six months.  It was noted that the medical 
evidence showed visual acuity was finger count at 6 feet on 
the right and 20/200 on the left.

In a November 1972 rating decision, a 50 percent evaluation 
was assigned for the service-connected bilateral eye 
disability, effective from August 30, 1972.  In an April 1975 
rating decision, a 90 percent evaluation was assigned, 
effective from December 2, 1974.  

In a March 1979 rating decision, the April 1975 rating 
decision was amended, in pertinent part, by assigning a 70 
percent rating for the bilateral eye disability, effective 
from October 20, 1978, and awarding special monthly 
compensation on account of the loss of use of one eye having 
no light perception from March 18, 1977.

In April 1992, the veteran submitted a statement which was 
construed as a claim for an increased rating.  On September 
1992 VA examination, the veteran's visual acuity was measured 
a count fingers at 2 feet on the right, and no light 
perception on the left.  Diagnoses were trauma to both eyes; 
corneal leukoma, adaphakia and glaucoma of the left eye and 
stromal opacity of the right eye.

In a September 1992 rating decision, the RO assigned a 100 
percent evaluation for the service-connected bilateral eye 
disability, effective from April 23, 1992, the date of the 
claim for an increased rating.  The RO also awarded special 
monthly compensation under 38 U.S.C. § 1114, subsection (P) 
and 38 C.F.R. § 3.350(f)(2)(iii) at the rate intermediate 
between subsection (m) and subsection (n) on account of 
blindness of one eye having only light perception and 
blindness of the other eye having no light perception, 
effective from April 23, 1992.

In February 1993, the veteran submitted copies of VA 
outpatient records dated from March 1987 to September 1988.  
A March 1987 VA Medical Certificate showed that the veteran 
reported glaucoma of the left eye with decreased vision in 
the right eye; examination showed that the right eye was 
reactive to light.  The assessment included problems with 
right eye, poor vision.  A May 8, 1987 report of eye 
examination showed that visual acuity was measured as 6/400 
on the right, and no light perception on the left.

In January 1994, based on the May 8, 1987 VA eye examination 
report, the RO amended the September 1992 rating decision by 
assigning a 100 percent evaluation for service-connected 
bilateral eye disability and special monthly compensation 
under 38 U.S.C. § 1114, subsection (P) and 38 C.F.R. 
§ 3.350(f)(2)(iii) at the rate intermediate between 
subsection (m) and subsection (n) on account of blindness of 
one eye having only light perception and blindness of the 
other eye having no light perception, effective from May 8, 
1987. 


Legal Criteria -Earlier Effective Date 

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2005); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2005).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim. 
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157 (2005).  
Specifically, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a VA 
examination or hospitalization report will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  38 C.F.R. § 3.157(b)(1).  Also, the date of receipt 
of evidence from a private physician or layman of such 
evidence will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  "Date 
of receipt" means the date on which a claim, information or 
evidence was received in the VA.  38 C.F.R. § 3.1(r).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2005).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2005).  When a claim 
has been filed which meets the requirements of 38 C.F.R. 
§ 3.151, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155(c) (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Regarding when a factually ascertainable increase in 
disability occurs, the Board notes that disability ratings 
are determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule), found in 
38 C.F.R. Part 4. Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder. 38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  In determining when it is factually 
ascertainable that an increase in disability has occurred, 
the term "increase" means increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511, 519 (1997).


Analysis

The veteran essentially asserts that July 1969 is the proper 
effective date for a total rating with special monthly 
compensation for his bilateral eye disability because he was 
totally and legally blind since that time.  However, on 
review, the Board finds that there is no legal basis for 
award of an effective date earlier than May 8, 1987 for a 
total rating with special monthly compensation.  

The RO accepted the veteran's April 23, 1992 statement as an 
informal claim for an increased rating.  Under the pertinent 
regulations, the earliest effective date that could be 
assigned for the total rating with special monthly 
compensation on the basis of the April 23, 1992 claim, is 
April 23, 1991, if it could be factually determined that the 
entitlement existed at that date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2005).  
However, there was evidence of an informal claim earlier than 
April 1992.  Specifically, the May 8, 1987 outpatient record 
which showed visual acuity as 6/400 on the right, and no 
light perception on the left, can be inferred as an informal 
claim for an increase.  See 38 C.F.R. § 3.157(b)(1) (2005).  

The August 2002 Board decision determined that the August 
1984 rating action was not clearly and unmistakably erroneous 
and that determination is final.  There is no clinical 
evidence dated from August 1984 to May 1987 that could be 
construed as an informal claim or demonstrating entitlement 
to special monthly compensation under 38 U.S.C. § 1114, 
subsection (P) and 38 C.F.R. § 3.350(f)(2)(iii) at the rate 
intermediate between subsection (m) and subsection (n) on 
account of blindness of one eye having only light perception 
and blindness of the other eye having no light perception.  
In fact, there is no evidence dated prior to May 8, 1987 
reflecting this level of disablement.  

Accordingly, there is no legal basis on which to grant an 
effective date earlier than May 8, 1987.  As the 
preponderance of the evidence is against the veteran's 
earlier effective date claim, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


